     Case 2:17-cv-00158-DN Document 100 Filed 11/05/20 PageID.512 Page 1 of 3




                             IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF UTAH


    ME2 PRODUCTIONS, INC.,                                 MEMORANDUM DECISION
                                                           AND ORDER GRANTING IN PART
                             Plaintiff,                    AND DENYING IN PART MOTION
                                                           FOR DEFAULT JUDGMENT
    v.
                                                           Case No. 2:17-cv-00158-DN
    GEORGE SAMANIEGO, et al.,
                                                           District Judge David Nuffer
                             Defendants.


            Plaintiff ME2 Productions, Inc. seeks entry of default judgment, a permanent injunction,

and an award of attorney’s fees against Defendants George Samaniego, Helen Dubon, Alejandro

Garcia, Kathy McCoy, Thayne Rodabough, and Gabriel Zubiran. 1 Specifically, Plaintiff seeks an

award of $10,000 in statutory damages against each Defendant; a permanent injunction enjoining

each Defendant from directly or indirectly infringing Plaintiff’s copyright in the motion picture

Mechanic: Resurrection; and an award of costs and attorney’s fees. 2

            Plaintiff’s counsel in this case is the same as the plaintiff’s counsel in LHF Productions,

Inc. v. Gonzales et al., No. 2:17-cv-00103-DN (D. Utah). A complaint 3 and motion for default

judgment 4 were filed in Gonzales, which are substantively identical to those filed in this case. 5




1
  Plaintiff’s Motion for Default Judgment, Permanent Injunction and Attorney’s Fees as to Certain Defendants
(“Motion”), docket no. 99, filed July 7, 2020.
2
    Id. at 2.
3
    Amended Complaint for Copyright Infringement and Jury Demand, ECF No. 81 in Gonzales, filed June 20, 2019.
4
 Plaintiff’s Motion for Default Judgment Permanent Injunction and Attorney’s Fees as to Certain Defendants, ECF
No. 96, filed June 29, 2020.
5
 Amended Complaint for Copyright Infringement and Jury Demand, docket no. 91, filed June 17, 2019; Motion,
supra note 1.
     Case 2:17-cv-00158-DN Document 100 Filed 11/05/20 PageID.513 Page 2 of 3




The only relevant differences are: the named Plaintiff; the copyrighted work; the named

Defendants; and the Defendants against whom default judgment is sought.

            On October 28, 2020, a Memorandum Decision and Order Granting in Part and Denying

in Part Motion for Default Judgment was entered in Gonzales (“Gonzales Memorandum

Decision and Order”). 6 Because this case and Gonzales are substantively identical, the Gonzales

Memorandum Decisions and Order’s analysis, findings of fact, and conclusions of law 7 are

adopted in total and apply to Plaintiff’s Motion in this case.

            Defendants were served 8 with Plaintiff’s Complaint; failed to timely appear and respond;

and the Clerk has entered the default of each Defendant. 9 Additionally, the factual allegations of

Plaintiff’s Complaint, which are deemed admitted, 10 demonstrate that each Defendant is liable

for willfully infringing 11 Plaintiff’s copyright in the motion picture Mechanic: Resurrection

through use of BitTorrent protocols over the Internet.

            Therefore, Plaintiff is entitled to entry of a default judgment against Defendants, which

includes an award of statutory damages 12 against each Defendant and a permanent injunction 13

enjoining each Defendant from directly or indirectly infringing Plaintiff’s copyright. Plaintiff is

also entitled to an award of its costs and reasonable attorney’s fees. 14 But because an award of




6
    ECF No. 101 in Gonzales, filed Oct. 28, 2020 (“Gonzales Memorandum Decision and Order”).
7
    Id. at 2-25.
8
    Proof of Service Declaration of Todd E. Zenger, docket no. 93, filed June 11, 2020.
9
    Entry of Default Pursuant to FRCP 55(a) as to Certain Defendants, docket no. 97, filed June 25, 2020.
10
     Tripodi v. Welch, 810 F.3d 761, 764-65 (10th Cir. 2016).
11
     17 U.S.C. §§ 411(a), 501; La Resolana Architects, PA v. Reno, Inc., 555 F.3d 1171, 1177-1180 (10th Cir. 2009).
12
     17 U.S.C. § 504(c).
13
     Id. § 502(a).
14
     Id. § 505.



                                                                                                                      2
     Case 2:17-cv-00158-DN Document 100 Filed 11/05/20 PageID.514 Page 3 of 3




$750 in statutory damages against each Defendant is just under the circumstances, 15 rather than

the $10,000 requested, Plaintiff’s Motion 16 is GRANTED in part and DENIED in part.

                                                  ORDER

           IT IS HEREBY ORDERED that Plaintiff’s Motion 17 is GRANTED in part and DENIED

in part. Default judgment shall enter in favor of Plaintiff and against each Defendant. The default

judgment shall include an award to Plaintiff of $750 in statutory damages against each Defendant

and a permanent injunction enjoining each Defendant from directly or indirectly infringing

Plaintiff’s copyright in the motion picture Mechanic: Resurrection. Plaintiff is also entitled to an

award of its costs and reasonable attorney’s fees, the amount of which shall be determined by

subsequent motion.

           IT IS FURTHER ORDERED that any motion for attorney’s fees must be filed within 14

days after the default judgement’s entry.

           The Clerk is directed to close the case.

           Signed November 5, 2020.

                                                   BY THE COURT


                                                   ________________________________________
                                                   David Nuffer
                                                   United States District Judge




15
     Gonzales Memorandum Decision and Order at 4-25.
16
     Docket no. 99, filed July 7, 2020.
17
     Docket no. 99, filed July 7, 2020.



                                                                                                   3
